DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (”comprising”).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 38, 39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Patent No. 1,983,969).
	Davis discloses a tourniquet device (for example, see Figures 1 and 2) comprising a first jaw (1) having a first tapered tip (15), and a second jaw (2) having a second tapered tip (16), the first (1) and second (2) jaws being moveable towards one another to provide a pressure to a member positioned between the jaws (for example, see Figures 1 and 2), wherein the first tapered tip is offset from the second tapered tip such that the first tapered tip and the second tapered tip are moveable relative to one another in separate planes and the first tapered tip is moveable past the second tapered tip as the first and second jaws are moved towards one another (for example, see Figures 2 and 9), wherein the surface (17) of first tapered tip (15) is complementary to the surface (18) of the second complementary tip (16; for example, see Figures 1, 2, 6, and 9), wherein either or both of the first (1) and second (2) jaws includes a plurality of cut-outs defining a plurality of segments (serrations 19 and 20, where the cut-outs may be considered the portions between the serrations), wherein the device is formed as a single component (in that the jaws are connected together with a riot 5, which forms a “single component” [or a single device] as claimed), wherein an inner surface of one or both of the first jaw (1) and second jaw (2) has a concave geometry (Figure 1 illustrates the inner surface of both jaws are concave).
It is noted that Davis’ device is used to stop the flow of blood through the umbilical cord, thus may be considered as being a tourniquet device and/or be used as a tourniquet device. The limitation “tourniquet” has been deemed not to impose any .
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saemann (US Patent No. 2,660,174).
Saemann discloses a tourniquet device (for example, see Figure 1 and column 2, lines 1-5) comprising a first jaw (one side of 4 having 9 thereon), a second jaw (second side of 4 having 10 thereon) moveable relative to the first jaw (in order to connect at 10), and a tightening means (as interpreted under 112(f), wherein Applicant discloses the tightening means comprises a tether; Saemann’s belt 7 is considered an equivalent structure to Applicant’s disclosed tether) arranged to provide a tightening force to an external surface of the first and second jaws to move the first and second jaws together to provide pressure to a member positioned between the jaws (7 is tensioned and releasably secured in a tensioned configuration to 10; for example, see Figures 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Kim (US Pub. No. 2009/0198152).
Davis discloses the claimed invention except for the material of the device. Kim also discloses a tourniquet device (10; for example, see Figure 8). Kim teaches the device consists of or includes a plastics material (for example, see paragraphs 48, 54, 55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Davis’ device consisting of or including a plastics material as taught by Kim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that cited prior art Saemann discloses the first and second tapered tips (6, 6’) are moveable relative to each other in separate planes. However, tapered tip 6 is formed into a loop portion (17) and thus Saemann fails to disclose whether the first tapered tip is moveable past the second tapered tip as the first and second jaws are moved towards one another as required by claim 1.
Claims 28 and 30 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest, in combination with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 17, 2021